Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
 Claims 17-19 and 22 are cancelled.  Claims 1-16, 20, 21, and 23-30 are pending.  Claims 1-16, 20, 21, and 23-30 are examined herein.
Applicant's arguments with respect to the double patenting rejections of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-16, 20, 21, and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,902,714 B2 in view of Ma et al. (Zhenkun Ma et al., Novel Erythromycin Derivatives with Aryl Groups Tethered to the C-6 Position Are Potent Protein Synthesis Inhibitors and Active against Multidrug-Resistant Respiratory Pathogens, J. Med. Chem. 2001, 44, 4137-4156; of record) and further in view of Jovcheva et al. (WO 2015/144804 A1; of record).
The instant claims are generally drawn to the compound shown below as defined in the claims, and the use as an FGFR kinase inhibitor and to treat cancer.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is generally drawn to the compound shown below as defined in the patented claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The patent does not specifically disclose the instant locations of the nitrogens in the central ring.
Ma et al. discloses a medicinal chemistry campaign to optimize an active agent, wherein a variety of nitrogen bearing heterocycles were utilized (reproduced below for convenience; see, for example, Chart 1 and the whole document).  Ma et al. teaches that it was known that the different bicyclic heterocyclic systems with one, two, and three nitrogen atoms were well-known to be used in medicinal chemistry campaigns to optimize properties of active agents, and to be substituted for each other.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Thus, Jovcheva et al. shows that two highly homologous FGFR compounds that utilize the pyrido pyrazine core of the instantly claimed compound and the quinoxaline core of the 9,902,714 compound were considered to be not only preferred but interchangeable with each other for the same use.  Put another way, the substitution of pyrido pyrazine for quinoxaline was seen as obvious and successful in the FGFR modulating compounds.
The instant claims would have been obvious in light of the patented claims.
One of ordinary skill would have been motivated to make the instant compounds based on the patented claims because those of skill in the art know that different bicyclic heterocyclic systems with one, two, and three nitrogen atoms are obvious variants of each other that are used during routine optimization, and would have substituted them for each other with a reasonable expectation of success in making compounds with improved properties.
Further, several of the instantly claimed compounds are obvious because they are isomers of the patent compounds, and isomers are obvious absent unexpected 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound.  In re Norris, 179 F.2d. 970, 84 USPQ 458 (CCPA 1970).  Therefore, it would have been obvious to one of ordinary skill to expect similar properties of structurally similar compounds since they are suggestive of one another.  It has been held that a compound, which is structurally isomeric with a compound of the prior art, is prima facie obvious absent unexpected results. In re Finely, 81 USPQ 383 (CCPA 1949); 84 USPQ 458 (CCPA 1950). 
Additionally, compounds which differ only in the placement of substituents in a ring system is not absent unexpected results. In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947).

Claims 1-16, 20, 21, and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,421,747 B2 in view of Ma et al. (Zhenkun Ma et al., Novel Erythromycin Derivatives with Aryl Groups Tethered to the C-6 Position Are Potent Protein Synthesis Inhibitors and Active against Multidrug-Resistant Respiratory Pathogens, J. Med. Chem. 2001, 44, 4137-4156; of record) and further in view of Jovcheva et al. (WO 2015/144804 A1; of record).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is generally drawn to the compound shown below as defined in the patented claims and its use as an FGFR kinase inhibitor.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Looking to the patent for definition of the utility of the compound, the patent defines it as useful to treat cancer (see, for example, the title, the abstract, and throughout).
The patent does not specifically disclose the instant locations of the nitrogens in the central ring.
Ma et al. discloses a medicinal chemistry campaign to optimize an active agent, wherein a variety of nitrogen bearing heterocycles were utilized (reproduced below for convenience; see, for example, Chart 1 and the whole document).  Ma et al. teaches that it was known that the different bicyclic heterocyclic systems with one, two, and three nitrogen atoms were well-known to be used in medicinal chemistry campaigns to 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Jovcheva et al. discloses combinations of compounds for the treatment of cancers including an FGFR modulating compound such as one of those shown below (see, for example, the title, abstract, and the whole document).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Thus, Jovcheva et al. shows that two highly homologous FGFR compounds that utilize the pyrido pyrazine core of the instantly claimed compound and the quinoxaline 
The instant claims would have been obvious in light of the patented claims.
One of ordinary skill would have been motivated to make the instant compounds based on the patented claims because those of skill in the art know that different bicyclic heterocyclic systems with one, two, and three nitrogen atoms are obvious variants of each other that are used during routine optimization, and would have substituted them for each other with a reasonable expectation of success in making compounds with improved properties.
Further, several of the instantly claimed compounds are obvious because they are isomers of the patent compounds, and isomers are obvious absent unexpected results.  
Further, several of the instantly claimed compounds are obvious because they are isomers of the patent compounds, and isomers are obvious absent unexpected results.  For example, the patent discloses a quinoxaline core while the instant claims limitations are met with a 1,5-naphthyridine core, both shown below.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property In re Norris, 179 F.2d. 970, 84 USPQ 458 (CCPA 1970).  Therefore, it would have been obvious to one of ordinary skill to expect similar properties of structurally similar compounds since they are suggestive of one another.  It has been held that a compound, which is structurally isomeric with a compound of the prior art, is prima facie obvious absent unexpected results. In re Finely, 81 USPQ 383 (CCPA 1949); 84 USPQ 458 (CCPA 1950). 
Additionally, compounds which differ only in the placement of substituents in a ring system is not absent unexpected results. In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947).

Response to Arguments
The Applicant argues “Applicant does not believe that those of ordinary skill would have interpreted Ma's disclosure in the manner that the Examiner has. For example, Ma is directed to novel erythromycin derivatives with aryl groups tethered to the C6 position. (Ma at page 4140, right column)1. Because erythromycin, and its derivatives shown in Ma (such as compound 17, below), are structurally unrelated to the compounds that the '714 Patent claims, there is no reason to believe that those skilled in the art would have been motivated to look to Ma to modify the patent's compounds.”
This is not found persuasive.  As stated in the prior Office action, the disclosure of Ma et al. was used, among other things, to showcase what is known to those of skill in the medicinal chemistry field.  In this case it exemplified that those of skill in the art understand that the substitution of one nitrogen bearing heterocyclic system for another is known and practiced.  With respect to the difference in the rest of the molecule, this is 
As to the use of logic and standard reasoning by one of ordinary skill in the art, Applicant is reminded that the Supreme Court in KSR v. Teleflex, 119 Fed. Appx. 282 (2007), stated the following in its discussion of the second error by the Court of Appeals, “Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. Regardless of Asano’s primary purpose, the design provided an obvious example of an adjustable pedal with a fixed pivot point; and the prior art was replete with patents indicating that a fixed pivot point was an ideal mount for a sensor. The idea that a designer hoping to make an adjustable electronic pedal would ignore Asano because Asano was designed to solve the constant ratio problem makes little sense. A person of ordinary skill is also a person of ordinary creativity, not an automaton.” (emphases added)  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.
 Further with respect to the locating of the disclosure of Ma et al., the skilled practitioner is imputed to possess full knowledge of the prior art in his field of endeavor. In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48,51 (CCPA 1956). Additionally, the In re Antle, 444 F.2d 1168, 1171-72, 170 USPQ 285,287-88 (CCPA 1971). 
The Applicant argues “Even if those of ordinary skill had viewed Ma's disclosure in the way that the Examiner has, there is no reason to believe that Ma would have led them to any claimed invention. Indeed, the above-noted structure from the '714 Patent has two different "bicyclic heterocyclic systems," i.e., the one on the left (which can include either 11 or 12 ring atoms) and the one in the center (which can include 10 ring atoms). If a person of ordinary skill had placed one, two, or three nitrogen atoms in each of these bi cyclic systems at each possible position, the genus that the person of ordinary skill would have produced would have included thousands of individual compounds. Because the Examiner fails to identify any reason that those of ordinary skill would have been motivated to prepare a claimed compound (as opposed to all of the many possible variants of the '714 Patent's claimed structure) the rejection for alleged obviousness-type double patenting is improper and should be withdrawn.”
The point of this straw-man argument is unclear, and is not something that has been supported by any of the cited references.  The issue at hand is whether the instant structure is obvious in light of the patented structure, and a prima facie case has been established.  
With respect to the number of permutations hypothesized, while this is not germane, it is also not necessarily problematic.  “It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  If they were seen as being substitutions that would provide a reasonable expectation of success, then they would all be obvious, if there were not seen as such then they would not be.  The number, by itself, is not the deciding factor.  In the instant case, the skilled artisan understands that the different cores of the patent and the instant claims are known to be exchangeable with a reasonable expectation of success, as evidenced by the cited prior art.
The Applicant argues “The Examiner appears to suggest that those of ordinary skill in the art would have viewed Chart 1 in Ma as being relevant to the '714 Patent (Office Action at pages 5-6) but there is no reason to believe that those of ordinary skill would have attached any relevance to it. For example, although Chart 1 shows a number of 10-membered bicyclic structures, none of them has a substitution pattern that corresponds to the '714 Patent's claimed structure.”
This is not found persuasive.  As stated above, among other things Ma et al. was used as evidence as to what was already known in the art which is that the field recognized that the systems were exchangeable.  With respect to the substitution pattern, while this is not necessary to establish a prima facie case, it is nonetheless shown by Jovcheva et al., so the argument is fundamentally moot.

Conclusion
 Claims 17-19 and 22 are cancelled.  Claims 1-16, 20, 21, and 23-30 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627